Citation Nr: 1142338	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  04-42 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Heneks, Counsel




INTRODUCTION

The Veteran served on active duty from October 1990 to October 2002.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2008, the Board remanded for further development.  In an October 2010 decision, the Board denied the claim.  Subsequently, the Veteran appealed the Board's October 2010 decision to the United States Court of Appeals for Veterans Claims (the Court) and in an Order dated in July 2011, the Court ordered that the June 2011 joint motion for remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  The Board observes that the October 2010 decision also denied a claim for entitlement to service connection for hypertension, which the Veteran did not challenge.  Accordingly, the Board will only address the claim for GERD.  McPhail v. Nicholson, 19 Vet. App. 30, 33 (2005) (claims not argued on appeal are deemed abandoned.)

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The June 2011 Joint Motion stated that a partial remand is warranted because the Board failed to provide an adequate statement of reasons or bases for its determinations in denying the claim for GERD.  It was noted that the Board did not adequately explain whether 38 C.F.R. § 3.303(b) is invoked as to continuity of symptomatology.  The Board was also ordered to consider whether the August 2009 VA opinion was adequate, and if it was not, to obtain another medical opinion.  

The Veteran's service treatment records show that he reported frequent indigestion on a March 2000 report of medical history.  In December 2002, two months after his separation from service, he filed a claim for reflux condition.  A September 2003 VA record indicated that he took Antacid, Pepcid, and Tagamet.  In October 2003, he complained of heartburn.  In March 2004, Prilosec was ordered for his stomach.  A June 2004 record has an assessment of GERD/dyspepsia.  

In August 2009, the Veteran was afforded a VA examination.  He reported that he had been having heartburn for the last nine years.  He experienced heartburn on average three to four times per week mostly after eating certain foods.  The examiner commented that there was no documentation of heartburn or GERD in the available active service treatment records or in the civilian medical records immediately after he came out of the service.  The examiner did note documentation of heartburn in March, April, and June 2004 records.  The examiner provided a diagnosis of acid reflux disease by history.  The examiner opined that the Veteran's acid reflux disease is not likely related to the Veteran's active service as there is no documentation of heartburn in his active service treatment records or in the civilian records immediately after he came out of the service.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board concludes that the August 2009 VA examination is inadequate.  The examiner appears to base the opinion on the lack of documentation of GERD in the service treatment records and records immediately following separation from service.  However, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In this case, the Veteran has provided competent and credible evidence during his examination that he has experienced heartburn since 2000.  Additionally, the Veteran's statement is corroborated by his March 2000 in-service report of frequent indigestion.  Because it appears that the examiner based the opinion at least in part on the lack of in-service documentation of GERD symptomatology and the Board has found competent and credible evidence of heartburn/frequent indigestion since 2000, a remand is necessary for another VA examination.  38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate his claim for service connection for GERD.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, and VA treatment reports, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current GERD is causally or etiologically related to his symptomatology in military service (October 1990 to October 2002) as opposed to its being more likely due to some other factor or factors.  The examiner should consider the March 2000 report of frequent indigestion as well as the Veteran's competent and credible testimony that he has experienced heartburn since 2000.

Any special testing deemed necessary to render the above-requested opinion must be performed.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The Veteran is hereby advised of the importance of reporting to, and cooperating with, the scheduled VA examination.  If he fails, without good cause, to report to the scheduled VA examination, his claim may be denied.  See 38 C.F.R. § 3.655 (2011).  The record must also include a copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled VA examination.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


